COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-324-CV
 
BYRON LINNEAR AND TEMEIKA LINNEAR,                            APPELLANTS
AS ALL OTHER OCCUPANTS OF
2106 GLEN 
MANOR
ROAD, CORINTH, TEXAS 76208                                                
 
                                                   V.
 
U.S. BANK NATIONAL ASSOCIATION,                                      APPELLEE
AS TRUSTEE FOR CREDIT
SUISSE 
FIRST
BOSTON MBS2004‑ARMT1                                                          
                                                                                                        
                                               ----------
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants'
Motion To Dismiss For Mootness.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal as
moot.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.




DELIVERED:  December 6, 2007




[1]See Tex. R. App. P. 47.4.